﻿Allow me at the outset, on my own behalf and that of my delegation, to extend our sincere congratulations on your unanimous election to the presidency of the General Assembly at its forty-fifth session. Your long, proven record in public service, coupled with your broad, diplomatic skills and keen sensitivity to the manifold issues before us, makes you uniquely qualified to guide us, with a sure hand, in our deliberations.
I wish also to take this opportunity to convey to your predecessor,
Mr. Joseph Garba, our sincere appreciation of the fine leadership qualities he brought to bear on the conduct of the last session.
We are proud, as usual, to recognize the quiet but effective diplomacy ceaselessly employed by the Secretary-General, Mr. Javier Perez de Cuellar, both in his quest for enduring solutions to the many intractable conflicts and in his efforts to enhance awareness of the key problems of development. We value highly his wise and just stewardship as he perseveres in steering us carefully away from collision and confrontation towards co-operation and consensus. His report on the work of the Organization is very much to the point, and objective and comprehensive.
Today is the day Germany reunites, meaning the end of the indifference to the sufferings and deprivation of the people on the other side of what used to be called the wall. We salute the new German State, which symbolizes the realization of the aspirations of the German nation. In the same vein, we also wish to record our deep joy at the merger between two sister nations, North and South Yemen. The Middle East has suddenly become explosive. This region has had, it must be said, more than its share of deprivation and suffering. It is most distressing to see the usually innocuous Arab family squabble degenerating into tragedy by the sacrifice of Kuwait, a small State but one rich in resources, on the altar of a more powerful neighbour's greed, so dividing the ranks of the Arab countries.
Your inaugural address set the tone, in clear and eloquent terms, when you
said: "The international community's commitment to the principle of the sovereign equality of all its Members is for all States, but in particular for the small States, the guarantee against the threat or use of force against their integrity and independence". (A,4S,PV.1. p. 6)
The invasion and continued occupation of Kuwait by Iraq is an intolerable anachronism, incompatible with the norms of international law. The sovereignty and territorial integrity of Kuwait cannot be subject to compromise. Djibouti stands with the international community in its effort to resolve the Gulf crisis. We call for the unconditional withdrawal of the Iraqi forces from Kuwait, the restoration of the legitimate Government of Kuwait and the release of all hostages, regardless of race or nationality. We therefore express our resolute condemnation of Iraq's invasion and illegal occupation of Kuwait.
We are very distressed by the ever-more-distant prospect of an Iraqi pull-out, the more so because Iraq's continuing intransigence will doubtless make an already tense situation worse, posing grave risks for the region in particular and the world in general. We therefore strongly urge the Iraqi authorities, on behalf of their people, Arab honour and integrity, to be extremely cautious and very flexible, in order to avoid the imminent danger of the disintegration and devastation of all that Arab resources and ingenuity have accomplished over a quarter of a century. 
The United Nations is at the threshold of a new era free of rancour and ideological divisions. This is the first session of the General Assembly after the cold war which is likely to consider defining the nascent, new world order, and by so doing making the commitment of the United Nations to collective security an effective one. We are deeply encouraged to see the Security Council beginning to exercise, in accordance with the Charter, its "primary responsibility for the maintenance of international peace and security". We earnestly hope that this fresh optimism will not be confined solely to selected areas of conflict, but will rather extend to all regions, and particularly to the most intractable problem, that is, the right of the Palestinians to self-determination and internationally recognized national sovereignty.
Despite this fresh optimism, born of the improvement in the international political climate, the Middle East remains at boiling point because of the suffering of the Palestinians. The intifadah, a mass revolt by the people against oppression, carnage and foreign domination, has of course not faded from the scene. The Palestinians live in a precarious situation of continuous danger. That the Palestinian problem is still not being discussed in a dialogue or at a properly structured international conference is a clear sign of the terrifying stalemate in international diplomacy. In this context, Israel will surely never make one step forward towards peace before violence destroys any chance of there being any peace.
We urge the United States to use its considerable influence over Israel to put an end to Israel's intransigence. Israel has become impervious to international reprobation and the resolutions of the General Assembly and the Security Council. The historic changes in the policy of the Palestinians, that is, cessation of all hostilities and acceptance of the two-State principle based on relevant United Nations resolutions, required unequivocal reciprocity on the part of Israel: acceptance of the principle of land for peace, and full restoration of political rights to the Palestinians, including their right to self-determination.
Outright rejection of the notion of the Palestinian State is wholly unjustified. Pressing for increasingly unilateral concessions from the Palestinians without a corresponding flexibility from Israel would in no wise serve the cause of peace.
In Lebanon, fratricidal wars are exacting a heavy toll on the defenceless civilian population. Fifteen years of sectarian civil strife, compounded by proxy war waged on its soil, have caused untold destruction and suffering, and have created confusion, division and anarchy. We are hopeful that the new initiatives taken by the Government of Elias Harawi will go a long way towards restoring peace, security and stability in Lebanon.
We welcome independent Namibia to the community of nations. Nearly three decades of continuous diplomatic efforts to overcome the impasse have finally borne fruit, and Namibia is now in our midst as a free and sovereign nation. We take pride in its commitment to peace, human rights and economic pragmatism. Such a positive spirit of leadership shall pave the way for genuine national reconciliation.
In South Africa, the word "change" is being overplayed in the mind and emotions of the black majority. President De Klerk continues to give the impression to his country and the world that an era of change lays ahead. Yes. there is a demonstration of an intention to carry out reform programmes. The freeing of Mr. Nelson Mandela and other political prisoners is a move in the right direction. South Africa, however, remains a country beset by deep-seated mistrust and division. Much needs to be done to translate Mr. De Klerk's platitudes and ambiguities into a meaningful and irreversible reform programme.
We strongly recommend the scrapping of repressive measures and institutional racism, the end of the undiluted minority rule, the affirmation of political and economic rights, and the creation of democratic institutions. When talking of change or hope, we can but recall the immortal prophecy of the late Alan Paton, that indefatigable literary giant and anti-apartheid activist, who over 30 years ago wrote:
"South Africa is the kind of country where one is filled with hope on Monday only to be catapulted to utter despair on Tuesday."
The new Constitution must offer full political rights to the majority black population on a non-racial, pluralistic and democratic basis. To that end De Klerk should institute credible measures for the release of all political prisoners, the lifting of the state of emergency, the abolition of the Group Areas Act and the Population Registration Act which, taken together, form the core of the perpetuation of the reprehensible system of apartheid.
With regard to Liberia, we express our deep concern about the continuous conflict and sufferings of the civilian population and the loss of thousands of human lives, as well as the influx of refugees. The Republic of Djibouti calls upon the belligerents to put an end to the massacre of the innocent population, to end the fratricidal conflict and to lead the country towards a peacefully elected government. 
Djibouti welcomes the peace agreement concluded recently by the four factions in the Cambodian conflict. The decision to establish the Supreme National Council, a transitional legitimate body that will reunite all the parties to the conflict, is an essential step towards a political settlement of the Cambodian question. We strongly encourage a general, peaceful settlement, which will lead the Cambodian people to a free, independent State, peaceful, united, neutral and non-aligned.
With respect to the Western Sahara, we support the efforts of the United Nations and the Organization of African Unity directed towards the search for a lasting solution to the problem.
We are a few months away from the third anniversary of the conclusion of the Geneva Agreements on Afghanistan and, as yet, there is no prospect of peace in sight. We believe that peace and tranquillity will continue to elude the Afghan people in the absence of a representative and popularly elected Government.
In the Korean peninsula, we are quite encouraged by the continuing dialogue between the two States, and hope that these exchanges will effectively contribute to an improvement in relations and further enhance the prospects for peaceful unification. In accordance with the principle of universality and consistent with the earnest desire to ease tensions in the peninsula, we support the admission of both Koreas, separately or simultaneously, to full membership in the United Nations
A clearer demonstration of the relaxation of the hitherto existent tension in super-Power rivalry is the World Summit for Children, which has just concluded a major and bold undertaking to save millions of children from ill-treatment, misery, sickness, poverty and malnutrition.
This is not an exclusive phenomenon of the impoverished third world. Many children in the rich world live below the poverty level. Children comprise the largest segment of the world population of 5 billion. According to depressing statistics collected by UNICEF, children are poorly treated and are frequently the victims of neglect, murder, ill-health and slavery. The Summit, which brought together the largest number of Heads of State and Government in history, committed itself to an international action to safeguard the rights of the child. They addressed such important issues as ensuring child survival, protection of children and enhancing child development.
This unique Summit is indeed a true vindication of the relentless efforts and dedication of UNICEF to mitigate the plight of children. We wish to express our deep appreciation for the remarkable support and guidance that UNICEF continues to provide to Djibouti as it attempts to implement its priority programmes of child welfare, immunization and maternal care.
Problems of structural underdevelopment, poverty, drought and famine continue to plague and frustrate the genuine aspirations of many developing countries, in particular, in Africa and Asia. Africa has the lowest life expectancy, highest infant mortality, lowest literacy and highest population growth rates in the world. These grim statistics do not bode well for a continent already in the midst of stagnation or indeed a reversal as compared to the gains made in the 1960s and 1970s. 
Africa’s poor economic performance in a difficult international situation, the chronic drought, deteriorating terms of trade, weak international demand and high debt-servicing costs continue to cause grave concern. While the long-term growth prospects have economic policy implications in regard to improving human capital, mobilising domestic savings and promoting exports, we must at the same time recognise the inherent structural problems. Some of these are insurmountable so long as external constraints - such as dwindling export earnings, lack of finance for development, and a staggering debt-servicing burden - weigh down the African economies. These constraints severely limit efforts at economic restructuring and policy reforms intended to enhance recovery and bring about sustained growth and development.
The adverse affects of the crippling external debt are boundless, with debt-servicing swallowing up over 40 per cent of Africa's export earnings.
According to paragraph 59 of the "Economic Report on Africa, 1989" by the United Nations Economic Commission for Africa: "The continuing rise in the volume of debt and the debt ratio underscores the excessive burden imposed on African economies and their vulnerability to adverse external developments. The proper understanding of the African debt crisis, therefore, requires it to be placed within the framework of the concomitant adverse developments in commodity prices and resource flows and the on-going efforts of adjustment".
Most of the initiatives designed to alleviate the debt burden unfortunately seem to share a common strategy, linking debt-relief or debt-rescheduling arrangements to medium-term adjustment programmes, with a strong element of structural reforms, which in International Monetary Fund (IMF) and World Bank jargon "are aimed at reducing economic distortions and financial imbalances". More often than not such a strategy does not produce the desired results. Instead, it engenders hardship and civil turmoil.
Perhaps it is not so much a question of whether the strategy is mistaken as whether it is truly relevant to the level and pattern of development of most developing countries, in particular in Africa, where zero economic growth continues to be the rule, despite the presence of the largest number of foreign advisers per capita in the world. That undeniably lies at the heart of the problem. Otherwise, why are economic and social conditions in Africa today significantly worse than they were 15 years ago, given the substantial financial and technical assistance from the World Bank, the IMF and the developed countries?
It is high time, therefore, that the major international development agencies acknowledged the uniqueness of this group of countries, and devised a new philosophy and programme meeting the specific needs of human development on a grand scale.
Here we wish to record our deep satisfaction at the timely and generous decision taken by the French President, François Mitterrand, during the Conference on the Least Developed Countries, held recently in Paris, to cancel the entire outstanding public debt of all the least developed countries, subject to the approval of the French Parliament, and to commit France to increase its aid to that group of countries to 0.2 per cent of gross national product by the end of the decade.
In this regard, as President Mitterrand suggested, we invite the International Monetary Fund, the World Bank, the Development Assistance Committee of the Organisation for Economic Co-operation and Development (OBCD) as well as the other countries belonging to the Organization, to give grants to the least developed countries, instead of loans, so that the debt problem shall not continue ad infinitum. The provision of additional resources in the form of grants is the best way to achieve growth which will not add another twist to the debt spiral experienced by those countries.
Alarming environmental hazards are increasingly posing, or could pose, severe threats to human survival. We tend to treat environmental issues, such as degradation, resource-depletion, hazardous solid waste and pollution, as mere passing phenomena. Disasters such as desertification, destruction of tropical rain forests, drought and famine have left a lasting impact on large part, of the world, and particularly Africa. We are convinced that environmental issues cannot be separated from economic development, and the realisation should provide the desired impetus for a collaborative effort co-ordinated at all levels. It was in response to this common concern that six countries in East Africa forged environmental unity by establishing the Inter-Governmental Authority on Drought and, Development (IGADB). Headquartered in Djibouti, ĪGADD is fast becoming a catalyst in the formulation of regional projects and of general policies in every member country. We express our gratitude to the many countries and organizations that continue to support IGADD and provide it with much-needed financial resources.
Despite satisfactory and substantial advances being made in various socio-economic sectors, Djibouti remains a poor country, still far from achieving many of its development goals. Unfavourable climate conditions, declining economic activities, a constant influx of refugees, and overstrained social services militate against sound and steady progress. We are confident that the international community will continue to support Djibouti's genuine development aspirations.
As we are a small country, our meagre resources have already been strained by the pressure of thousands of refugees from conflicts elsewhere in the Horn of Africa. The Gulf crisis has inevitably created political pressures and worsened the economic situation. Djibouti's economy depends largely on shipping activities and subregional trade. All of those activities, already experiencing a set-back, have now been heavily curtailed by the current crisis. For energy Djibouti is totally dependent on oil, which is primarily imported from the Gulf.
IN conclusion, I wish to stats that the Republic of Djibouti has a vital interest in peace and the creation of a climate of confidence in our part of the world. For a young nation, small and lacking in essential resources, the maintenance of a reasonable degree of internal harmony and the pursuit of a realistic and prudent foreign policy go hand in hand. Our positive regional and international diplomacy will continue to be matched by pragmatic domestic policies. 
